Citation Nr: 1441653	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the period prior to May 7, 2012 and a disability rating in excess of 60 percent since then for asbestosis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969, including in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In April 2012 and December 2013 the Board remanded the Veteran's claim for additional development.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record.  Here, the Veteran has raised the TDIU issue during the pendency of the appeal.  Thus, the issue of entitlement to TDIU is properly before the Board.  Further, the extraschedular component of the Veteran's asbestosis claim must also be initially considered by the RO.  As further development is required, these issues are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 7, 2012 the Veteran's asbestosis did not result in a Forced Vital Capacity (FVC) of 50-64 percent predicted value, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40-55 percent predicted value, or a maximum exercise capacity of 15 to 20 ml/kg/min in oxygen consumption with cardiorespiratory limitation.

2.  At no point during the appeal period has the Veteran's asbestosis resulted in FVC less than 50 percent of predicted value, a DLCO (SB) less than 40 percent predicted value, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, and it has not required outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the period prior to May 7, 2012 for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2013).

2.  The criteria for a disability rating in excess of 60 percent for the period since May 7, 2012 for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1,, 4.3, 4.7, 4.96, 4.97 Diagnostic Code (DC) 6833 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in September 2006, May 2012, January 2014 and July 2014 which involved respiratory assessments of the Veteran, including FVC, DLCO (SB) and most recently exercise treadmill testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In December 2013, the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained outstanding pertinent records and provided the Veteran with a new VA examination which evaluated the Veteran's maximum exercise capacity.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

II.  Law

The Veteran is in receipt of a 30 percent disability rating for asbestosis prior to May 7, 2012 and a 60 percent disability rating since then.  The Veteran contends that the severity of his asbestosis warrants a higher rating. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999). 

The General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833) provides that FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

At his September 2006 examination, the Veteran denied any history of breathing problems but stated he had some difficulty when using the treadmill.  Pulmonary function tests showed FVC over 100 percent predicted.  The Veteran denied using inhalers for breathing other than over the counter nasal spray and denied any other respiratory symptoms.

At a May 2012 examination the Veteran's PFT results were FVC of 92 percent predicted and DLCO of 84 percent predicted with the examiner stating the DLCO measure most accurately reflected his level of disability.  The examiner noted he required no outpatient oxygen and that there was no evidence of cor pulmonale or pulmonary hypertension.  The examiner noted that the condition produced no limitation on sedentary work with some limit on moderate physical labor. 

Results of the Veteran's January 2014 VA examination showed FVC of 98 percent predicted and DLCO of 98 percent predicted.  The examiner noted that no outpatient oxygen therapy was required and that the Veteran did not have any other pulmonary conditions.  The examiner opined that the Veteran's respiratory condition does not interfere with his ability to work.  

July 2014 exercise capacity test results indicate a maximum capacity of 21.3 ml/kg/min oxygen consumption. 

The accumulated test results from the Veteran's VA examinations do not indicate that a higher evaluation is warranted either before or after May 7, 2012.  No FVC, DLCO or exercise test results prior to May 2012 are sufficient to warrant a rating in excess of 30 percent.  Likewise no FVC, DLCO or exercise test results since May 2012 are sufficient to warrant a rating in excess of 60 percent.  The Veteran has not required outpatient oxygen therapy and has not been diagnosed with cor pulmonale or pulmonary hypertension.  While the Veteran has received treatment for essential or systemic hypertension, this is a separate condition from pulmonary hypertension and is not contemplated under the applicable rating criteria.  As such, there is no basis for a higher schedular rating for asbestosis at any point during the appeal period.


ORDER

A disability rating in excess of 30 percent prior to May 7, 2012 for asbestosis is denied.

A disability rating in excess of 60 percent from May 7, 2012 for asbestosis is denied.


REMAND

With regard to the extraschedular component of the Veteran's asbestosis claim, in light of his numerous service-connected disabilities, the Board finds that the RO must initially consider whether referral is needed for extraschedular consideration on either a single or collective basis is warranted.  

The Veteran has contended that his service-connected disabilities contributed to his having to quit his job.  Thus, the matter of entitlement to TDIU has been raised.  A remand is necessary however, in order to afford the Veteran a VA vocational examination so as to ascertain whether his service-connected disabilities render him unemployable. 

In his August 2014 written brief presentation the Veteran appears to raise the issues of an increased rating for PTSD, as well as service connection for a back problem, a cardiovascular condition such as hypertension, a shin and thigh condition, a joints/muscles/circulation/healing capacity condition, a neck condition, a reflux condition and obesity.  The AOJ should request clarification on what specifically the Veteran is claiming.  As these issues would be inextricably intertwined with the Veteran's claim for TDIU, they must be addressed before the issue of TDIU can be decided.

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the Veteran regarding the issues advanced in his August 2014 written brief presentation.  Ask the Veteran to specifically identify what issues he is claiming.  Allow an appropriate amount of time for a response. 

2.  For those issues identified by the Veteran in his response, provided appropriate notice and conduct appropriate development.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the symptoms of his claimed disabilities and/or the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work. 
 
5.  After the above has been completed, schedule the Veteran for an examination with a vocational specialist to determine the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file must be reviewed by the examiner.  All necessary tests should be conducted and all findings should be reported in detail.

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  The examiner should describe what type of employment activities would be limited due to his service-connected disabilities.

6.  Then after conducting any further development deemed necessary, to include VA examination on any newly raised service connection claims, readjudicate the issues on appeal.  

In readjudicating the extraschedular aspect of his asbestosis claim, With regard to the remanded claims for higher disability ratings, this should include specific consideration of whether referral is needed for extraschedular consideration on either a single or collective basis.   

If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


